Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 1 of 17
Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 2 of 17
Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 3 of 17
         Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 4 of 17




                                   STATEMENT OF FACTS

        Your affiant, Jennifer Whittaker, is employed as a Special Agent by the Federal Bureau of
Investigation (“FBI”). Specifically, I am assigned to the Washington Field Office tasked with
investigating criminal activity in and around the Capitol grounds. As a Special Agent, I am
authorized by law or by a Government agency to engage in or supervise the prevention, detention,
investigation, or prosecution of a violation of Federal criminal laws. The U.S. Capitol is secured
24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and
temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol. On January 6, 2021, the
exterior plaza of the U.S. Capitol was also closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, S.E., in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the U.S. Capitol from the time he was evacuated from the Senate
Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
         Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 5 of 17




        On Thursday, January 7, 2021, an unknown male caller called the FBI’s National Threat
Operations Center (NTOC) and stated that Bobby Bauer, who was later identified as ROBERT L.
BAUER, and his wife, Jenny Bauer, who was later identified as Jenna Bauer, attended the rally in
Washington, D.C., on January 6, 2021. The caller knew that BAUER had posted photographs of
the event on BAUER’S Facebook account entitled, “BobtheBauer.” According to the caller, one
of the photographs depicted BAUER inside the U.S. Capitol building giving the middle finger to
the camera.

       On January 8, 2021, FBI agents, William Kurtz and Sean Laferte, interviewed BAUER in-
person at his place of employment. BAUER explained that he and his wife traveled from Kentucky
to Washington, D.C. to attend the pro-Trump Rally on January 6, 2021. He stated that they stayed
with BAUER’S cousin, EDWARD HEMENWAY in Winchester, Virginia from January 1 to
January 5, 2021. According to BAUER, on January 5, he and his wife stayed at a hotel in D.C. to
be closer to the rally.

       The next day, BAUER, HEMENWAY, and Bauer’s wife attended the pro-Trump Rally.
According to BAUER, after President Trump told the crowd, “We are going down Pennsylvania
Avenue to the Capitol,” the crowd began moving towards the Capitol. BAUER, his wife, and
HEMENWAY marched to the U.S. Capitol with the crowd. BAUER reiterated that he marched to
the U.S. Capitol because President Trump said to do so.

        BAUER stated that when he got to the U.S. Capitol he entered the building along with a
crowd of other individuals, while his wife remained outside. He said that he saw six to eight
S.W.A.T. officers standing outside the building and individuals in the crowd were throwing things
at the officers. BAUER claims that he yelled at those individuals and said, “What the hell are you
doing? They have stood down.” BAUER, however, continued walking along the outside of the
building until he saw a single door with a black ramp to his right. He used this door to enter the
U.S. Capitol building, which he believed was on the ground-level. He stated that he did not think
he had done anything wrong and according to him, there were no signs posted stating that he could
not enter the U.S. Capitol building.

        It became apparent to the agents who interviewed BAUER that HEMENWAY also entered
the U.S. Capitol building with BAUER, but BAUER was reluctant to say so. On January 8, 2021,
HEMENWAY called the agents and admitted that he was with BAUER inside the U.S. Capitol on
January 6, 2021. The agents followed-up with BAUER on January 11, 2021, by telephone. During
the telephone call, HEMENWAY explained that he and BAUER attended the pro-Trump rally
together on January 6, 2021. He said that they stayed at a hotel in D.C. on January 5, 2021, because
he “didn’t know what was going to happen [on January 6, 2021],” but he had heard “crazy things”
on social media.

        According to HEMENWAY, during the rally President Trump said “something about
taking Pennsylvania Avenue,” so HEMENWAY and BAUER walked down Pennsylvania Avenue
to the U.S. Capitol. As they entered, HEMENWAY heard a loud bang and saw a green plastic
sign that said, “Do Not Enter.” BAUER’S wife wanted to return to the hotel, so HEMENWAY
gave her his cellphone so she could use the map functions because she did not have a working
cellphone.
         Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 6 of 17




        As BAUER and HEMENWAY, walked toward the U.S. Capitol, HEMENWAY saw
officers in S.W.A.T. style gear standing near the scaffolding outside the Capitol building. He said
that he and BAUER linked-up with a group walking towards a door to into the U.S. Capitol
building and the group flow drew them through the doors into the building. HEMENWAY felt
like he could not have peeled away from the group, but neither her nor BAUER tried to turn back.

        Both BAUER and HEMENWAY recalled staying on the same level of the U.S. Capitol,
while inside the building. Both men remembered encountering a police officer after they entered.
According to BAUER, the police officer grabbed his hand, shook it, and said, “It’s your house
now.” BAUER believed that the policeman was acting out of fear. HEMENWAY similarly
recalled the officer shaking HEMENWAY’S hand and HEMENWAY said, “Sorry,” to which the
officer replied, “It’s your house now, man,” and gave HEMENWAY a half-hug.

       HEMENWAY said that he and BAUER then entered a circular room with pillars. He
thought people were fighting with police in this space but HEMENWAY was not close enough to
see anything. BAUER stated that he was chanting, “stop the steal” while inside and took pictures
and videos.

        BAUER showed Special Agent Kurtz pictures on his phone that he took while inside the
Capitol, including photographs of himself. BAUER agreed to send these pictures to Special Agent
Kurtz via text message but was unable to do so. He then agreed to let Special Agent Kurtz attempt
to send the pictures from BAUER’S phone. Ultimately, Special Agent Kurtz was able to retrieve
11 pictures and 2 videos taken by BAUER on January 6, 2021, which depict various scenes from
inside and outside the U.S. Capitol building.

        One of the photographs from BAUER’S phone, clearly shows BAUER and HEMENWAY
inside the Capitol building with a crowd behind them:
        Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 7 of 17




Special Agent Kurtz, confirmed that the man on the right side of the photograph is BAUER. Your
Affiant identified the man on the left as HEMENWAY based on his driver’s license photograph
which bears a strong resemblance to the individual depicted in the photograph above on the left:




Your affiant was also able to identify him by the tattoo shown in the photograph near his thumb
that appears to be a dice. HEMENWAY told the Agents that he has a tattoo of dice on his hand
near his thumb. Both men are holding up their middle fingers in the photograph.
        Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 8 of 17




       A six second video from BAUER’S phone also shows BAUER inside the Capitol:




In the video, BAUER is chanting, “Our house! Our house!,” with a large crowd behind him.
Special Agent Kurtz also identified BAUER in the video. In both the video and the photograph
depicted above, your Affiant recognized large pillars that appear to be the pillars in the Capitol
crypt directly behind BAUER. Many of the individuals in the video are wearing red “Make
America Great Again” hats and one man is carrying a “Make America Great Again” flag. The
crowd appears to be the same crowd that entered the Capitol building on January 6, 2021, after the
pro-Trump rally.

        Additionally, your Affiant viewed other photographs and one other video from BAUER’S
phone. The video also appears to be taken inside the Capitol crypt and pans across the crowd, who
is wearing mostly red and camouflage Trump hats:
        Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 9 of 17




Another photograph from BAUER’S phone depicts the crowd inside the crypt:




Another photograph depicts the crowd in the hallway leading into the crypt:
        Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 10 of 17




        BAUER stated that his reason for entering the Capitol was to “occupy the space.” He had
no intention of assaulting law enforcement or fighting anyone. He also denied knowing that
Congress was in session at the time he entered the Capitol building. BAUER explained that people
in the crowd were angry about pedophiles, the news cycle, and losing their businesses during the
lockdown.

        HEMENWAY explained that he entered the Capitol out of “curiosity” and “stupidity.” He
said that he did not know Congress was in session on January 6, 2021, but he did know they were
certifying the Electoral College vote. He also knew that Vice President Pence was going to
announce the Electoral College vote. HEMENWAY said that he knows being inside the U.S.
Capitol under those circumstances was wrong.

       BAUER recalled exiting the U.S. Capitol at about 3:00 p.m. through a ground-level door
on the East side of the building. He recalled walking out of the Capitol building and seeing the
U.S. Supreme Court building. HEMENWAY recalled leaving the area at around 3:30 p.m.
According to HEMENWAY, on his way out of the Capitol building, he saw a man trying to break
windows. HEMENWAY told him to stop. BAUER said that he and his wife flew back to Kentucky
on January 7, 2021, because they missed their 5:00 p.m. flight on January 6, 2021.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
BAUER and HEMENWAY violated 18 U.S.C. § 1752(a)(1), which makes it a crime to knowingly
enter or remain in any restricted building or grounds without lawful authority to do so; or attempts
or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.
        Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 11 of 17




      Your affiant submits there is also probable cause to believe that BAUER and
HEMENWAY violated 40 U.S.C. § 5104(e)(2)(G), which makes it a crime to willfully and
knowingly parade, demonstrate, or picket in any of the Capitol Buildings.



                                                    _________________________________
                                                    JENNIFER WHITTAKER
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 14th day of January 2021.


                                                    ___________________________________
                                                    ZIA M. FARUQUI
                                                    U.S. MAGISTRATE JUDGE
                Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 12 of 17

                                     APPEARANCE SHEET
                            FOR THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                 CHARLOTTESVILLE DIVISION

UNITED STATES OF AMERICA
                                                  CASE NO.: 3:21MJ00005
v.
                                                  DATE: 1/15/2021
Edward E. Hemenway, II

                       TYPE OF HEARING: Video Rule 5 Removal
******************************************************************************************
                                        PARTIES:
1.    Joel C. Hoppe, USMJ                       6.    ____________________________
2.    Chris Kavanaugh                           7.    ____________________________
3.    Andrea Harris                             8.    ____________________________
4.    Defendant                                 9.    ____________________________
5.    ___________________________               10.   ____________________________

******************************************************************************************
Recorded by: Heidi N. Wheeler                                     Time in Court: _21min__

 INDEX    SPKR.      INDEX     SPKR.   INDEX    SPKR.    INDEX   SPKR.    INDEX   SPKR.
   NO.                 NO.               NO.               NO.              NO.
 4:52     1          5:08      1,3
          1,2,1,3              1,3
          1,4        5:10      1,4
 4:55     1,4                  1,3
          1,2        5:10      1,4
          1,3                  1
 5:00     1          5:11      1,4
          1,4                  1,2
 5:02     1,2                  1,3
          1,4        5:13      1
          1,4                  END
 5:04
          1,2
 5:07     1,2
          1,3
CaseCase
     3:21-mj-00005-JCH   Document
          1:21-mj-00059-ZMF       5 Filed
                             Document 12 01/15/21   Page 1Page
                                          Filed 01/19/21   of 2 13
                                                                 Pageid#:
                                                                   of 17 13
CaseCase
     3:21-mj-00005-JCH   Document
          1:21-mj-00059-ZMF       5 Filed
                             Document 12 01/15/21   Page 2Page
                                          Filed 01/19/21   of 2 14
                                                                 Pageid#:
                                                                   of 17 14
         Case 1:21-mj-00059-ZMF Document 12 Filed 01/19/21 Page 15 of 17



                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF VIRGINIA
                                     HARRISONBURG DIVISION

                CRIMINAL MINUTES - INITIAL APPEARANCE - RULE 5 by Video
                           (Complaint/Indictment/Other District)

Case No.: 3:21mj00005                                          Date: 1/15/2021

Defendant(s): Edward e. Hemenway, II (Custody)                 Counsel: Andrea Harris (AFP)

PRESENT:          Presiding Judge:        Joel C. Hoppe, USMJ        TIME IN COURT: 4:52-5:13=21 min
                  Deputy Clerk:           Heidi N. Wheeler
                  Court Reporter:         H. Wheeler FTR
                  AUSA:                   Chris Kavanaugh
                  USPO:                   Brittany Warren
                  Case Agent:             Phil Alhussen
                  Interpreter:


         Defendant arrested on warrant from USDC District of Columbia

RIGHTS:

         Defendant advised of charges and nature of proceedings and provision of Rule 20.
         Defendant advised of right to retain counsel or to request that counsel be appointed.
         Defendant advised of right to preliminary exam and agrees to waive same.
         Defendant advised of right to a bond/detention hearing.

COUNSEL:

         Defendant present without counsel.
         Defendant states he and Ms. Harris have spoken, and he is uncertain he qualifies. Court obtains financial information
         orally on the record. Court will appoint federal public defender for this hearing so his rights can be protected.


RELEASE/DETENTION:

         Government not seeking detention.
         Defendant released on PR bond.

Additional Information:

Defendant released on bond to report to District of Columbia as instructed.
Defendant advised of right to consular notification.
Defendant consents to proceed by video.
Court reminds Government of Brady obligations.
1/27/2021             Case 1:21-mj-00059-ZMF Document    12 District
                                                CM/ECF - U.S. Filed    01/19/21 Page 16 of 17
                                                                     Court:vawd


                                     Query       Reports         Utilities    Help    What's New     Log Out

                                                                                                                         CLOSED

                                           U.S. District Court
                               Western District of Virginia (Charlottesville)
                          CRIMINAL DOCKET FOR CASE #: 3:21-mj-00005-JCH-1


 Case title: USA v. Hemenway                                                         Date Filed: 01/15/2021
 Other court case number: 1:21-mj-00059 USDC District of                             Date Terminated: 01/19/2021
                          Columbia


 Assigned to: Magistrate Judge Joel C.
 Hoppe

 Defendant (1)
 Edward E. Hemenway, II                                              represented by Andrea S. Lantz Harris
 TERMINATED: 01/19/2021                                                             Federal Public Defenders Office
                                                                                    Western District of Virginia - Charlottesville
                                                                                    401 E Market Street, Suite 106
                                                                                    Charlottesville, VA 22902
                                                                                    434-220-3380
                                                                                    Fax: 434-220-3390
                                                                                    Email: andrea_harris@fd.org
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: Public Defender or
                                                                                    Community Defender Appointment
                                                                                    Bar Status: Active

 Pending Counts                                                                      Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                   Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                          Disposition
 None



https://vawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?765746176742658-L_1_0-1                                                               1/2
1/27/2021             Case 1:21-mj-00059-ZMF Document    12 District
                                                CM/ECF - U.S. Filed    01/19/21 Page 17 of 17
                                                                     Court:vawd


 Plaintiff
 USA                                                                 represented by Christopher Robert Kavanaugh
                                                                                    United States Attorneys Office -
                                                                                    Charlottesville
                                                                                    Western District of Virginia
                                                                                    255 West Main Street, Room 130
                                                                                    Charlottesville, VA 22902
                                                                                    434-293-3981
                                                                                    Email: christopher.kavanaugh@usdoj.gov
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: US Attorney
                                                                                    Bar Status: DOJ
  Email All Attorneys
  Email All Attorneys and Additional Recipients


  Date Filed           # Docket Text
  01/15/2021           1 Charging Documents from USDC District of Columbia - Rule 5(c)(3) as to Edward E.
                         Hemenway, II (Attachments: # 1 Redacted Complaint, # 2 Affidavit)(hnw)
  01/15/2021                Arrest - 5(c)(3) of Edward E. Hemenway, II (hnw)
  01/15/2021           2 Sealed Document - Unredacted Complaint (hnw)
  01/15/2021           3 NOTICE OF HEARING as to Edward E. Hemenway, II (CUSTODY) (FTR) (Click on this
                         link for guidance for participation via Zoom and Click on this link for instructions on how
                         to listen to public hearings) Initial Appearance - Rule 5c3 set for 1/15/2021 04:30 PM in
                         Charlottesville before Magistrate Judge Joel C. Hoppe.(hnw)
  01/15/2021           4 Log Notes as to Edward E. Hemenway, II for Rule 5 Initial Appearance/Bond Hearing in
                         the Charlottesville Division held before Judge Joel C. Hoppe on 1/15/2021. In accordance
                         with 28 USC 753(b), I certify that I monitored the digital recording of this proceeding and
                         that it is a true and correct record, that it is sufficiently intelligible, and that it can be
                         transcribed without undue difficulty. Zoom Operator: H. Wheeler (hnw)
  01/15/2021           5 Personal Recognizance Bond Entered as to Edward E. Hemenway, II (hnw)
  01/15/2021           6 Oral ORDER APPOINTING FEDERAL PUBLIC DEFENDER Andrea Harris as to
                         Edward E. Hemenway, II for this hearing only. Entered by Magistrate Judge Joel C. Hoppe
                         on 1/15/2021. This Notice of Electronic Filing is the Official ORDER for this entry. No
                         document is attached.(hnw) (Entered: 01/19/2021)
  01/15/2021           7 Minute Entry for proceedings held before Magistrate Judge Joel C. Hoppe:Initial
                         Appearance Rule 5(c)(3) Complaint/Indictment - Other District as to Edward E. Hemenway,
                         II held on 1/15/2021 Appearance entered by Andrea S. Lantz Harris for Edward E.
                         Hemenway, II on behalf of defendant., Bond Hearing as to Edward E. Hemenway, II held
                         on 1/15/2021. Defendant released on PR Bond. (FTR Operator: H. Wheeler)(hnw) (Entered:
                         01/19/2021)
  01/19/2021                Notice of Appearance - Probation Officer: Brittany Warren as to Edward E. Hemenway, II
                            (ch)
  01/21/2021           8 SEALED Pretrial Bail Report as to Edward E. Hemenway, II. (ch)


https://vawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?765746176742658-L_1_0-1                                                           2/2
